          Case 2:19-cv-01462-RSM Document 16 Filed 05/05/20 Page 1 of 2




                                                                            The Honorable Ricardo S. Martinez
 1                BUCKNELL SATO LLP
               2003 Western Avenue, Suite 400
 2               Seattle, Washington 98121
            (206) 587-0144 $ fax (206) 587-0277
 3
 4
 5
 6                                   UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON, AT SEATTLE
 7
     JOHN HOEDEMAKER, an individual,         )                                  No. 19-cv-01462-RSM
 8
                                             )
 9                       Plaintiff,          )
                                             )
10         vs.                               )
                                             )
11
     KHAN K. HARDMANN (also known as KHAN )                                     DEFAULT JUDGMENT AGAINST
12   K. GOURA), an individual,               )                                  DEFENDANT KHAN K.
                                             )                                  HARDMANN (a/k/a KHAN K.
13                       Defendant.          )                                  GOURA)
                                             )
14   _______________________________________ )
15
               THIS MATTER came before the court on plaintiff’s Motion for Entry of Default Judgment
16
     Against Defendant Khan K. Hardmann (a/k/a Khan K. Goura) in the amount of $301,332. A hearing
17
18   was held on plaintiff’s motion on March 17, 2020. No appearance was made by defendant in person

19   or through an attorney.
20             The court considered the pleadings filed in this action, the Declaration of Thomas N.
21
     Bucknell, plaintiff’s counsel in support of the entry of default judgment, including the attachments
22
     thereto and the attached promissory note, and the proof of service on file. Based on the argument of
23
     counsel, the pleadings and files herein, the court finds that the amount of $301,332, is a sum certain,
24
25
26
                                                                                               BUCKNELL SATO LLP
27                                                                                          2003 Western Avenue, Suite 400
     Default Judgment Against Defendant                                                        Seattle, Washington 98121
28   Khan K. Hardmann (a/k/a Khan K. Goura) - 1                                          (206) 587-0144 $ fax (206) 587-0277

     C:\Users\LowellWilliams\Desktop\Hoedemaker C19-1462 default-jgmt.doc
          Case 2:19-cv-01462-RSM Document 16 Filed 05/05/20 Page 2 of 2




     and that defendant has previously been declared in default by the court’s order of October 25, 2019.
 1
 2   Based on the above findings, judgment is entered as follows:

 3             1.        Plaintiff, John Hoedemaker, is awarded the judgment against the defendant Khan K.
 4   Hardmann (a/k/a Khan K. Goura) in the amount of:
 5
               Principal number:                       $282,500 USD
 6             Pre-judgment interest:                  $18,832
               Total Judgment Amount:                  $301,332 USD
 7
 8             2.        The judgment shall bear interest as provided in 28 U.S.C. 1961.

 9             DATED this 5th day of May, 2020.

10
11
12
13                                                               A
                                                                 RICARDO S. MARTINEZ
14
                                                                 CHIEF UNITED STATES DISTRICT JUDGE
15
16
17
18
     Presented by:
19
     BUCKNELL SATO LLP
20
21
            /s/ Thomas N. Bucknell
22   Thomas N. Bucknell, WSBA 1587
     Edwin K. Sato, WSBA #13633
23   of Attorneys for Plaintiff
24
25
26
                                                                                       BUCKNELL SATO LLP
27                                                                                  2003 Western Avenue, Suite 400
     Default Judgment Against Defendant                                                Seattle, Washington 98121
28   Khan K. Hardmann (a/k/a Khan K. Goura) - 2                                  (206) 587-0144 $ fax (206) 587-0277

     C:\Users\LowellWilliams\Desktop\Hoedemaker C19-1462 default-jgmt.doc
